DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 are rejected under 35 U.S.C. 102(b) as being anticipated by Li (US 2007/0089140).

With regard to claims 1-7, Li, in Figures 1-3, discloses a non-transitory, computer readable media having instructions stored thereon which, when executed by a processing device of a controlling device (1), causes the controlling device to perform steps (steps of Fig. 3) comprising: storing in a memory (4) of the controlling device in an ordered list data indicative of each of a plurality of content accessible via use of a consumer electronic device (Fig. 2); causing the consumer electronic device to access a first one of the plurality of content (Step S300); subsequently causing the consumer electronic device to access a second one of the plurality of content (transition from step S302 to step S304); and in connection with causing the consumer electronic device to access the second one of the plurality of content, reordering the ordered list as a function of a measured time between causing the consumer electronic device to access the first one of the plurality of content and subsequently causing the consumer electronic device to access the second one of the plurality of content (steps S304 & S307 and as taught in paragraphs 0023 & 0024) (re claim 1), wherein the consumer electronic device comprises a set-top box (paragraph 0002) (re claim 2), wherein the consumer electronic device comprises a television (paragraph 0002) (re claim 3), wherein the consumer electronic device is caused to access a first one of the plurality of content in response to an activation of a one or more channel selection input elements of the controlling device (paragraph 0023) (re claim 4), wherein the time is measured by the controlling device (paragraph 0023) (re claim 5), wherein the one or more channel selection input elements of the controlling device comprises a channel up input element and a channel down input element of the controlling device (paragraph 0017) (re claim 6), wherein the one or more channel selection input elements of the controlling device comprises one or more channel number input elements of the controlling device (paragraph 0017) (re claim 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li in view of Huang (US 2003/0233664).

With regard to claim 8, Li teaches the device of claim 1.  
Li does not teach that the consumer electronic device is caused to access the first one of the plurality of content and subsequently caused to access the second one of the plurality of content via use of commands transmitted in accordance with an infrared communications protocol.  
Huang teaches a device for controlling a consumer electronic device by accessing a plurality of content in accordance with an infrared communications protocol (paragraph 0022). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Li with Huang, by communicating with the consumer device of Huang via an IR protocol as taught by Huang, for the purpose of allowing the device to be controlled remotely to allow a user to control the device without a need to approach the consumer device each time a channel is changed.   

With regard to claim 9, Li teaches the device of claim 1.  
Li does not teach that the consumer electronic device is caused to access the first one of the plurality of content and subsequently caused to access the second one of the plurality of content via use of commands transmitted in accordance with an radio frequency communications protocol.
Huang teaches a device for controlling a consumer electronic device by accessing a plurality of content in accordance with an radio frequency communications protocol (paragraph 0022). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Li with Huang, by communicating with the consumer device of Huang via a radio frequency protocol as taught by Huang, for the purpose of allowing the device to be controlled remotely to allow a user to control the device without a need to approach the consumer device each time a channel is changed.   

With regard to claims 10-19, Li in view of Huang discloses the device of claim 1, and further discloses that the wherein the infrared communications protocol comprises a command code set selected from a library of command code sets stored in the memory of the controlling device (Huang, paragraph 0022) (re claim 10), computer readable media as recited in claim 9, wherein the radio frequency communications protocol comprises a command code set selected from a library of command code sets stored in the memory of the controlling device (paragraph 0022) (re claim 11), wherein the command code set selected from the library of command code sets stored in the memory of the controlling device comprises a command code set associated with a specified brand of a television (Huang, paragraphs 0022 & 0043) (re claim 12), wherein the command code set selected from the library of command code sets stored in the memory of the controlling device comprises a command code set associated with a specified brand of a television (Huang, paragraphs 0022 & 0043) (re claim 13), wherein the command code set selected from the library of command code sets stored in the memory of the controlling device comprises a command code set associated with a specified brand of a set top box (Huang, paragraphs 0022 & 0043 and Li paragraph 0002) (re claim 14), wherein the command code set selected from the library of command code sets stored in the memory of the controlling device comprises a command code set associated with a specified brand of a set top box (Huang, paragraphs 0022 & 0043 and Li paragraph 0002) (re claim 15), wherein the instructions use a received input to the controlling device to select the command code set from the library of command code sets stored in the memory of the controlling device(Huang, paragraph 0022)  (re claim 16), wherein the received input to the controlling device comprises activation of one or more input elements of the controlling device adapted to command functional operations of the electronic consumer device (Huang, paragraph 0022) (re claim 17), wherein the instructions use a received input to the controlling device to select the command code set from the library of command code sets stored in the memory of the controlling device (Huang, paragraph 0022) (re claim 18), wherein the received input to the controlling device comprises activation of one or more input elements of the controlling device adapted to command functional operations of the electronic consumer device (Huang, paragraph 0022) (re claim 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuen (US 6,456,338 & D’Souza (US 2003/0115589) both teach devices to create a favorite channel list that share similarities with Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/            Primary Examiner, Art Unit 2839